Wright, J.,
dissenting. The issue in the case before this court is not whether counsel breached an essential duty to appellee in conducting his defense or whether such a breach severely prejudiced appellee. Nor, for that matter, is the issue determinative of whether appellee is entitled to a new trial. Rather, the question to be resolved centers upon whether there was error to the prejudice of appellee when the trial court refused to admit the testimony of attorney Gary Schweickart and Dr. Willis C. Driscoll as to their respective opinions concerning the competency of appellee’s trial counsel as well as appellee’s mental state at the time of the offenses.
The trial court excluded testimony from Schweickart on the basis that he was attempting to offer an opinion which embraced an issue ultimately to be decided by the trial judge himself. While it is true that Ohio case law once provided that a question put to a witness was objectionable if it called for an opinion on the ultimate issue, later cases and evidentiary rules demonstrate this is no longer the law in this state. See, e.g., McKay Machine Co. v. Rodman (1967), 11 Ohio St. 2d 77 [40 O.O.2d 87], In fact, Evid. R. 704 provides:
“Testimony in the form of an opinion or inference otherwise admissible is not objectionable solely because it embraces an ultimate issue to be decided by the trier of fact.”
The Staff Note to Evid. R. 704 provides in part:
“* * * The rule must be read in conjunction with Rule 701 and Rule 702, each of which requires that opinion testimony be helpful to, or assist, the trier of fact in the determination of a factual issue. Opinion testimony on an ultimate issue is admissible if it assists the trier of fact, otherwise it is not admissible. * * *”
*142An examination of the record reveals that the expert testimony of Schweickart would have assisted the judge as the trier of fact. Schweic-kart unquestionably has expertise in the practice of criminal defense law in the area of insanity and alcohol-related defenses. He was called upon as an expert to testify to the accepted standard of care in pursuing the insanity defense and to offer an opinion on whether appellee’s counsel met that standard.
Obviously, when counsel needs the testimony of an expert witness regarding a legal question, he must call upon a fellow attorney. Expert opinion testimony is necessary to support a claim for legal malpractice in Ohio for civil redress.
This issue was addressed in Annotation (1982), 14 A.L.R. 4th 169,173:
“* * * [I]t now appears to be the rule that expert evidence is required in a legal malpractice case to establish the attorney’s breach of his duty of care except in cases where the breach or lack thereof is so obvious that it may be determined by the court as a matter of law, or is within the ordinary knowledge and experience of laymen * * *.”
Given the simple truth that in a post-conviction proceeding, the defendant has the heavy burden of demonstrating that counsel’s performance was deficient and that said performance prejudiced the defense, it comes as a disappointing surprise to discover that the majority has granted the trial court discretionary powers as to whether or not it will even listen to evidence on these two key issues. The question then arises, how else can the lack of the effectiveness of counsel be measured absent the presentation of relevant, material, and competent evidence going to the establishment of these legal predicates?
Accordingly, I respectfully dissent.
Sweeney, J., concurs in the foregoing dissenting opinion.